PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/768,257
Filing Date: 17 Aug 2015
Appellant(s): Weers et al.



__________________
Guy V. Tucker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 9, 11, 13, 14, 16, 18, 22-25, 28 and 30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 
see independent claims 1, 16 and 31); the subject matter was not properly described as filed. Table 12 and [0259] in the instant specification provides support for the claimed ranges for the particular active ingredient, indacterol maleate and its S-enantiomer. However, the claimed limitation is much broader than what is disclosed (MPEP 2163.05).  The ranges in enantiomer content and purity disclosed at Table 12 of the specification are specific to the active agent, indacaterol, because they reflect the chemical stability of this particular substance as it undergoes the stress of the formulation process.  Appellant is invited to identify the portion of the specification that teaches said limitation, as the examiner has not been able to locate the applicable disclosure. The claims within this rejection are examined as written by the Appellant; at this time new matter must be considered as part of the claimed subject matter.  It is noted that the dependent claims do not limit the active agent to indacterol and as such said dependent claims suffer from the same deficiency.
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not 
This is a new matter rejection. Correction is respectfully requested.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 9, 11, 13, 14, 16, 18, 22-25, 28 and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
It is noted that there was a typographical error in the claim numbers recited in the rejection heading at page 7 of the Final Office Action dated 4/27/2021, however it is also noted that while claims 16 and 31 were missing from the rejection heading, the body of the rejection specifically discussed the limitations of said claims at page 7 of said Office Action. The rejection heading has been corrected above.
	Claims 1, 16 and 31 include the limitation, “a percent enantiomer content of from 0.60% to 1.82%, a percent total impurity plus enantiomer content of from 1.80% to 4.52%”.  The limitation is unclear because the ranges claimed are imported from Table 12 of the specification claims 2-5, 8, 9, 11, 13, 14, 18, 22-25, 28, 30 and 32-35 do not remedy the indefinite issue and as such said dependent claims suffer from the same deficiency. 
Claim 13 recites the limitation, “The powder formulation of claim 1, in combination with a receptacle for inhalation”.  The claim is indefinite because it is unclear how a powder formulation further includes a receptacle.  If Appellant intends to claim a device or a kit, it is suggested that the claim is amended to an independent claim reflecting the same.  For example, “A receptacle for inhalation comprising the powder formulation of claim 1, wherein the receptacle comprises a fill mass of from 0.5 mg to 10 mg”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-5, 8, 9, 11, 13, 14, 16, 18, 22, 25, 28 and 30-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weers et al. (US 2013/0319411 Al, Feb. 4, 2011, or the equivalent document, WO 2012/106575 Al. Aug. 9, 2012; hereafter as “Weers”) in view of Staniforth et al. (US 2004/0052733 A1, Mar. 18, 2004, hereafter as “Staniforth”). Please note that the citations referenced from Weers in the rejection are from the US document.
The instant invention is drawn to a powder formulation for inhalation, the formulation comprising: 
a content-uniform blend of a first engineered powder and a second engineered powder,
the first engineered powder comprising first spray-dried particles comprising a crystalline therapeutically active ingredient having a solubility in water between 0.1 and 10 mg/mL, dispersed in a pharmaceutically acceptable hydrophobic excipient;
the second engineered powder comprising second spray-dried particles of a pharmaceutically acceptable hydrophobic excipient, wherein the second spray-dried particles are free of the crystalline therapeutically active ingredient; and
wherein a loading of the crystalline therapeutically active ingredient in the first engineered powder acts to achieve a desired target dose of the crystalline therapeutic active ingredient in the powder formulation for inhalation, wherein the powder formulation for inhalation is characterized by a mass median diameter or a mass median aerodynamic diameter between 1 and 5 microns, a percent enantiomer content of from 0.60% to 1.82%, a percent total impurity plus enantiomer content of from 1.80% to 4.52%, a fine particle dose less than 3.3 m greater than 40%, a variability in a fraction of particles with a d2Q < 500 less than 20% across a range of pressure drops in a dry powder inhaler from 2 kPa to 6 kPa, and the blend content uniformity is achieved by spray drying the first engineered powder and the second engineered 
Regarding instant claims 1-5, 8, 9, 11 and 14, Weers teaches dry powder formulations for inhalation comprising spray-dried particles for the treatment of an obstructive or inflammatory airway disease (abstract). Weers teaches several different embodiments including an embodiment that contains a powder comprising a substantially crystalline active ingredient dispersed in a hydrophobic excipient ([0094]-[0096]). Weers teaches active ingredients having a solubility of less 1 mg/ml ([0062]).  Weers teaches bronchodilators, anti-inflammatories, and mixtures thereof ([0049]) including the particular active ingredients, indacterol, glycopyrrolate and mometasone as well as their respective salts, and combinations thereof ([0050], [0053], [0056], [0060] and [0123]). Weers teaches the inclusion of phospholipid excipients [0109]). Weers also teaches the particular properties of instant claims 1 and 11 regarding fine particle doses and fraction variability ([0116], [0117] and [0121]). Weers further teaches enantiomer content amounts that fall within the claimed range of 0.60% to 1.82% as well as total indacterol hydrolysis products of 0.4% and less ([0191]). Weers teaches that the particles have a mass median diameter (MMD) of between 1 and 5 microns and mass median aerodynamic diameter (MMAD) of between 1 and 5 microns ([0013], [0114] and [0123]). Weers further teaches blend uniformity, spray drying using a twin-fluid atomizer ([0007], [0090] and [0164]).  Weers also teaches spray-blending particles comprising indacterol with particles comprising excipients only ([0190]).
While Weers suggests particles comprising excipients only as well as hydrophobic excipients, Weers does not explicitly teach a second engineering powder comprising a pharmaceutically acceptable hydrophobic excipient (instant claims 1, 16 and 31) as well as a 
Staniforth, in the analogous art of particulate formulation for inhalation, teaches a particulate composition comprising active particles and carrier/excipient particles (i.e. made of carrier/excipient materials and free of active agents) (abstract, [0005]). Staniforth teaches that said composition can contain fine excipient particles and/or carrier particles, wherein said fine excipient particles have an MMAD of at least 0.1 microns and less than 20 microns, preferably not more than 15 microns, advantageously not more than 10 microns and more preferably not more than 5 microns ([0035]).  Staniforth explains that small active particles are thermodynamically unstable due to their high surface to volume ratio which encourages the active particles to agglomerate so in order to combat said agglomeration, excipient/carrier particles are introduced into the composition ([0004]-[0005]).  Staniforth further teaches including cholesterol (a hydrophobic excipient) for various benefits such as less compaction of particles, aids in dispersion and may modify subsequent dissolution characteristics ([0012], [0058], [0066] and [0106]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include hydrophobic carrier/excipient particles as suggested by Staniforth into the invention of Weers, with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Staniforth teaches that incorporating said hydrophobic carrier/excipient particles in an inhaled formulation aids in reducing agglomeration and dispersion among the active particles.  A skilled artisan would have had a reasonable expectation of success because the prior art recognized that the combination of active particles 
Instant claims 1, 16 and 31-34 require a combination of several characteristics (e.g., MMD, MMAD, percent enantiomer content, percent total impurity plus enantiomer content, fine particle dose, variability, blend content uniformity).  While the references teach the characteristics discussed above, the references are silent to the particular combination of characteristics claimed.  However, said characteristics are properties of the formulation itself.  A composition and its properties are inseparable (MPEP 2112.01).  The references appear to teach the same formulation and as such a skilled artisan would expect the prior art composition to possess the same properties as that of the claimed composition. Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Appellant’s composition differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Appellant.
Regarding instant claim 13, it is noted that the instant claim is dependent on claim 1 which is drawn to a powder formulation and the addition of a receptacle does not impart a structural limitation to the product (a powder formulation) as claimed.  It should further be noted that Weers teaches including the powder formulation in an inhaler as a delivery system [0026]) as well as loading said powders into a foil-foil blisters with a fill mass of between 0.5 and 10 mg ([0129]).
Regarding instant claim 14, Weers further teaches that active agent can have a crystallinity of greater than 90% ([0061]).
claim 16, Weers teaches the elements described above and further teaches the method steps claimed including formulating two separate feedstock containing a solvent in order to dissolve the drug and excipient and the spray drying said feedstocks ([0103]-[0105]), wherein the drug load is preferably less than 10% ([0091]).  Weers also teaches the use of atomizers [0098] and [0103]).  Weers further teaches that the drug has a total dissolved fraction of less than 5% w/v in the feedstock as a function of drug loading and solids content [0044] and [0085]) and that care should be taken to minimize dissolution of the crystalline active ingredient to the extent possible [0070].
Regarding instant claim 18, Weers teaches that the active particles are suitable for the treatment of obstructive or inflammatory airways diseases such as COPD as well as particular drug loading amounts ([0047] and [0091]).
Regarding instant claim 22, Weers teaches a twin-fluid nozzle ([0098]).
	Regarding instant claim 25, Weers teaches a method for the treatment of an obstructive or inflammatory airway disease comprising administering to a subject in need thereof an effective amount of dry powder formulation [0023]).
Regarding instant claim 28, Weers teaches a delivery system comprising an inhaler and said dry powder formulation [0026]).
Regarding instant claim 31, Weers and Staniforth teach the elements described above. It is further noted that claim 31 and dependents thereof are product-by-process claims due to the process steps recited, and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
claims 32-34, the references are silent to the limitations regarding said blend content uniformity having a relative standard deviation of active content of about 1.5%.  As discussed above, Weers teaches the importance of blend uniformity ([0007], [0090] and [0150]). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the blend uniformity by way of routine experimentation with a reasonable expectation of success.  One of ordinary skill would have been motivated to make a formulation as uniform as possible in order to achieve consistent dosing each time an inhaler or other similar device is activated. 
Regarding instant claims 35-37, Weers teaches active particles having a MMAD of between 1 and 5 microns ([0036]; claim 9) and Staniforth teaches excipient/carrier particles having a MMAD of less than 5 microns ([0035]).
Thus, the combined teachings of Weers and Staniforth render the instant claims prima facie obvious.

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weers et al. (US 2013/0319411 Al, Feb. 4, 2011, or the equivalent document, WO 2012/106575 Al. Aug. 9, 2012; hereafter as “Weers”) in view of Staniforth et al. (US 2004/0052733 A1, Mar. 18, 2004, hereafter as “Staniforth”), as applied to claims 16 and 22 above, and further in view of Snyder et al. (US 2002/0071871 A1, Jun. 13, 2002, hereafter as “Snyder”).
The instant invention is described above.
Weers and Staniforth teach the elements discussed above.
claim 23) and separate atomizers (instant claim 24).
Snyder, in the analogous art of inhalation particle formulation, teaches a process to produce multiple populations of particles having a narrow size distribution (title; [0024], [0033] and [0053]). Snyder also teaches multimodal atomizers having two different sized orifices/nozzles ([0060]; Fig. 3b) as well as multiple atomizers having varying diameters and configurations ([0061]; Fig.4).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include a twin atomizer having multiple nozzle or multiple atomizers into the invention of Weers/Staniforth as suggested by Snyder with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Snyder teaches that said atomizers having two different sized nozzles and multiple atomizers allow for more control over particle sizing and distribution as well as produce multimodal particles in a single step ([0053]). A skilled artisan would have had a reasonable expectation of success because Snyder teaches that either configuration is suitable to produce multimodal particle formulations (MPEP 2144.07).
Thus, the combined teachings of Weers, Staniforth and Snyder render the instant claims prima facie obvious.

(2) Response to Argument
(A) 112, 1st paragraph rejection 
In the Brief filed 11/29/2021, Appellant argues that there is no new matter that has been introduced by the claimed ranges and that the Examiner has acknowledged that the ranges are Brief, page 6.
	In response, it is respectfully submitted that the Examiner agrees that the numerical ranges themselves are supported by the instant disclosure.  However, it is important to note that the rejection above explains that the ranges discussed in the instant specification (Table 12; [0259]) are in the context of a particular active agent, indacterol, and not any “crystalline therapeutically active ingredient” as embraced by the current claim language.  The ranges of percent enantiomer content and percent total impurity plus enantiomer content are disclosed as specific characteristics of indacterol and not all crystalline therapeutically active agents.  The portions of the disclosure cited by Appellant are not generic ranges, but ranges that are specific to the active agent, indacterol.  It is important to note that there is no other mention of said ranges in the instant specification and Appellant does not dispute nor do they point to a generic teaching of said ranges.  Accordingly, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) at the time the application was filed, had possession of the claimed invention.

In the Brief filed 11/29/2021, Appellant argues that the Examiner’s contention that the claims must recite the active agent used in the Examples that provide support for the claim limitations is incorrect and without basis.  Appellant states that the specification discusses that the invention is not limited to any one active agent, for example see paragraphs 0091 through 00101. Appellant asserts that the ranges related to platform technology that is applicable across a host of active agents. Appellant states, “To require that the claims be limited to one active agent in light of the clear disclosure by Appellant is unfair and preposterous”. Appellant states that the invention is to a manner of delivering active agent, not to a formulation for a specific active Brief, pages 6-7.
	In response, it is respectfully submitted that the Examiner acknowledges that the specification discusses various active agents in [0091]-[00101], however the instant specification does not discuss said ranges as relevant or applicable to any other active agent except for indacterol.  It is noted that contrary to Appellant’s assertion, the Examiner has made no requirement that Appellant limit the claims to a particular active agent.  In fact, in the Advisory Action dated 8/18/2021, the Examiner explained that said rejection is overcome by the deletion of the ranges without reciting a particular active agent and, as such, the rejection would have been withdrawn at the time of the next Office Action.  In response to Appellant’s statement that the invention is to a manner of delivering active agent, not to a formulation for a specific active agent, it is respectfully submitted that the instant claims are drawn to a powder formulation (e.g., claims 1 and 31) and specify specific active agents in the depending claims (e.g., claims 3 and 5), a method for making said powder formulation (e.g., claim 16), a method for the treatment of an obstructive or inflammatory airways disease comprising administering to a subject in need thereof an effective amount of said powder formulation (claim 25), and a delivery system comprising an inhaler and said powder formulation (claim 28).  Thus, contrary to Appellant’s assertion, the claimed invention includes a generic powder formulation, formulations comprising a specific active agent as well as a delivery system and methods thereof.  With respect to Appellant’s assertion that the ranges recited are not specific to one active agent, the disclosure does not support this assertion as explained above and Appellant has not provided any additional evidence that a person of ordinary skill in the art would have recognized that Appellant was in possession of the invention as claimed. Accordingly, the Examiner maintains the position that 

(B) 112, 2nd paragraph rejection
In the Brief filed 11/29/2021, Appellant notes, “independent claim 16 is mentioned in the body of the rejection but officially rejected”.  Brief, page 7.
In response, it is respectfully submitted that there was a typographical error in the claim numbers recited in the rejection heading at page 7 of the Final Office Action dated 4/27/2021, however it is also noted that while claims 16 and 31 were missing from the rejection heading, the body of the rejection specifically discussed the limitations of said claims at page 7 of said Office Action. The rejection heading has been corrected in the rejection above.

In the Brief filed 11/29/2021, Appellant asserts that there is nothing indefinite about the claim language of claims 1, 16 and 31 and one of ordinary skill in the art would understand each and every limitation in the independent claims as well as the metes and bounds of the claims.  Appellant notes that the arguments made by the Examiner are specific to a particular active agent whereas the claims are not limited to a specific active agent. Brief, page 7.
In response, it is respectfully submitted that the limitation is unclear because the ranges claimed are imported from Table 12 of the specification which refers to only the particular active agent, indacterol maleate, and the percent enantiomer refers to “the percent conversion to the S-enantiomer of indacterol” ([0259]; presumably, the S-enantiomer of indacterol was converted from the R-enantiomer of indacterol).  There is no other teaching in the disclosure regarding i.e., S-enantiomer, R-enantiomer, total enantiomer) are the claims referring to.  The claims are interpreted in light of the specification, but limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In the Brief filed 11/29/2021, it is noted that Appellant does not contest the rejection of claim 13 under 112, 2nd paragraph regarding the limitation, “The powder formulation of claim 1, in combination with a receptacle for inhalation”.  For the reasons of record, the rejection is maintained.

(C) 103 rejection over Weers and Staniforth
In the Brief filed 11/29/2021, Appellant argues that Weers and Staniforth do not disclose a powder formulation with a percent total impurity plus enantiomer content of from 0.60% to 4.52% as recited in claim 1 and, as such, the Examiner has not established a prima facie case of obviousness under 35 USC 103.  Brief, pages 7-9.
In response, it is respectfully submitted that Weers further teaches enantiomer content amounts that fall within the claimed range of 0.60% to 1.82% as well as the same method of see above regarding instant claim 16).  While Weers is silent to “a percent total impurity plus enantiomer content”, the limitation is a property of the formulation itself.  A composition and its properties are inseparable (MPEP 2112.01(II)).  The references appear to teach/suggest the same formulation made by the same method.   As such, a skilled artisan would expect the prior art composition to possess the same properties as that of the claimed composition. Additionally, MPEP 2112.01 (I) states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In this instance, the claimed and prior art products appear to be identical or substantially identical and are produced by the identical method.  Accordingly, a prima facie case of obviousness has been established. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Appellant’s composition differs and, if so, to what extent, from that of the discussed references.  Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Appellant.  Appellant has failed to provide any evidence that the same method would not produce the same product.

In the Brief filed 11/29/2021, Appellant argues,
In the Advisory Action of August 18, 2021, the Examiner insists in vain that one cannot show nonobviousness by attacking references individually. While Appellant does not disagree with this principle, Appellant finds the principle inapplicable to the present situation. For example, in a situation where one reference teaches yellow, and another reference teaches blue, it might well be incorrect for an Appellant to argue that neither reference teaches green. However, in the present situation, we have one reference teaching yellow and another teaching green, and the Examiner contends that somehow these add up to red. For Appellant to argue that neither reference teaches red, as claimed, is not incorrect. Instead, it is a showing that the Examiner has failed to satisfy the burden of establishing a prima facie case under 35 U.S.C. 103(a). Brief, page 9.

In response, it is respectfully submitted that Appellant's analogy to combining references teaching combinations of colors is noted; however, Appellant has failed to identify the specific teachings in the prior art that align to the metaphorical color combinations.  Appellant has also failed to identify any specific errors in the combination of references relied upon by the Examiner. As such, the Examiner maintains the rejection for the reasons detailed above.

In the Brief filed 11/29/2021, Appellant argues that the modification proposed by the Examiner is not one that would have been well within the grasp of one of ordinary skill in the art at the time the invention was made.  Appellant states that the Examiner has failed to establish that the teachings of Staniforth could be applied, with a reasonable likelihood of success, to Weers.  Appellant also asserts that there is no evidence to suggest that this is a situation where the ordinary artisan could have combined the teachings in a manner that would result in the invention of claim 1, and there is no evidence to suggest the artisan would have seen the benefit in doing so.  Brief, page 9.
In response, it is respectfully submitted that MPEP 2142 states,
"During patent examination and reexamination, the concept of prima facie obviousness establishes the framework for the obviousness determination and the burdens the parties face. Under this framework, the patent examiner must first set forth a prima facie case, supported by evidence, showing why the claims at issue would have been obvious in light of the prior art. Once the examiner sets out this prima facie case, the burden shifts to the patentee to provide evidence, in the prior art or beyond it, or argument sufficient to rebut the examiner's evidence. The examiner then reaches the final determination on obviousness by weighing the evidence establishing the prima facie case with the rebuttal evidence." ACCO Brands Corp. v. Fellowes, Inc., 813 F.3d 1361, 1365–66, 117 USPQ2d 1951, 1553-54 (Fed. Cir. 2016) (internal citations omitted).

The rejection above explains that while Weers suggests particles comprising excipients only as well as hydrophobic excipients, Weers does not explicitly teach a second engineering 
The rejection explains that Staniforth is in the analogous art of particulate formulation for inhalation and teaches a particulate composition comprising active particles and carrier/excipient particles (i.e. made of carrier/excipient materials and free of active agents) (abstract, [0005]). Staniforth teaches that said composition can contain fine excipient particles and/or carrier particles, wherein said fine excipient particles have an MMAD of at least 0.1 microns and less than 20 microns, preferably not more than 15 microns, advantageously not more than 10 microns and more preferably not more than 5 microns ([0035]).  Staniforth explains that small active particles are thermodynamically unstable due to their high surface to volume ratio which encourages the active particles to agglomerate so in order to combat said agglomeration, excipient/carrier particles are introduced into the composition ([0004]-[0005]).  Staniforth further teaches including cholesterol (a hydrophobic excipient) for various benefits such as less compaction of particles, aids in dispersion and may modify subsequent dissolution characteristics ([0012], [0058], [0066] and [0106]).
The rejection further explains that it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include hydrophobic carrier/excipient particles as suggested by Staniforth into the invention of Weers, with a reasonable expectation of success because Staniforth teaches that incorporating said hydrophobic carrier/excipient particles in an inhaled formulation aids in reducing agglomeration and dispersion among the active particles.  The rejection also explains that a skilled artisan would have had a reasonable expectation of success because the prior art recognized that the prima facie case of obviousness has been presented and Appellant has failed “to provide evidence, in the prior art or beyond it, or argument sufficient to rebut the examiner's evidence” (MPEP 2142).  

In the Brief filed 11/29/2021, Appellant also asserts that unexpected benefits of the invention of claim 1 have been found and are discussed in the specification.  Brief, page 9.
In response, it is respectfully submitted that Appellant’s statement is generic and does not identify a particular unexpected result nor points to anything specific within the specification.  Furthermore, the experiments of record (see Examples of the instant specification) do not provide a side-by-side comparison to the closest prior art (see MPEP 716.02(e)) nor is the unexpected nature of the data explained.  MPEP 716.02(b) states that it is the burden of Appellant to a) establish results are unexpected and significant and b) explain the data that Appellant proffers as evidence of nonobviousness.  Appellant has failed to provide any such explanation.  


Brief, page 10.
In response, it is respectfully submitted that for the same reasons as explained above regarding claim 1, Appellant’s arguments for claim 16 are also found unpersuasive.

In the Brief filed 11/29/2021, Appellant argues that Weers and Staniforth do not disclose or teach the recited features of claim 31 and effectively relies on the same arguments as presented regarding claim 1.  Brief, pages 10-11.
In response, it is respectfully submitted that for the same reasons as explained above regarding claim 1, Appellant’s arguments for claim 31 are also found unpersuasive.

(D) 103 rejection over Weers, Staniforth and Snyder
In the Brief filed 11/29/2021, Appellant relies on the same arguments as presented for the 103 rejection over Weers and Staniforth.  Appellant does not provide any additional arguments regarding the combination of Weers, Staniforth and Snyder.  Brief, page 11.
In response, it is respectfully submitted that for the same reasons as explained above, Appellant’s arguments are found unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.




/CASEY S HAGOPIAN/Examiner, Art Unit 1617   
                                                                                                                                                                                                     Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615       

                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.